[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER
After hearing held on plaintiffs' application for a temporary injunction, it is hereby Ordered: denied, for the following reasons:
The defendant has furnished to the plaintiffs good and sufficient reason for cancellation of their homeowners policy of insurance. See Exh. C appended to plaintiffs' motion to enjoin, dated August 15, 1994. The court is not persuaded that the plaintiffs have sustained their burden of demonstrating a reasonable degree of probability of success; Griffin Hospitalv. Commission on Hospitals  Health Care, 196 Conn. 451, 457
(1985); or have they alleged facts which show irreparable damage and lack of an adequate remedy at law. Stocker v. Waterbury,154 Conn. 446, 449 (1967). Moreover, the plaintiffs, as required, did not file a bond with their application and have failed to CT Page 8703 show good cause which would obviate such filing. Sec. 52-472, Conn. Gen. Stat.
The temporary ex parte restraining order was improvidently granted. It is dissolved, and the application for a temporary injunction is denied.
GAFFNEY, J.